Citation Nr: 0211287	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral varicose veins, under the rating criteria in effect 
prior to January 12, 1998.

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg, commencing January 12, 1998, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for varicose veins 
of the right leg, commencing January 12, 1998, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 1958 
and from January to February 1959.  This matter came to the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  In October 
1999 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In April 1999, the veteran testified at a Central Office 
hearing before a Board Member who is no longer with the 
Board.  In August 2002, he was advised of his right to a 
hearing before another member of the Board.  In 
correspondence received later that month, he indicated he did 
not desire an additional hearing.

The October 2000 VA examination report indicates that the 
veteran had to retire from his employment as a building 
inspector because of the pain associated with his service-
connected bilateral varicose veins.  The Board construes this 
evidence as an informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  38 C.F.R. § 3.155 
(2001).  The RO has not developed or adjudicated that claim.  
Therefore, the claim for entitlement to TDIU is referred to 
the RO for the appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins were primarily manifested by subjective 
complaints of pain and objective findings of moderately 
severe varices above and below the knee on both legs; there 
is no evidence of associated edema, ulceration, marked 
distortion or sacculation.

3.  As of January 12, 1998, the veteran's left leg varicose 
veins are manifested primarily by subjective complaints of 
pain, cramping and intermittent swelling with objective 
evidence of large tortuous veins in the left calf with some 
involvement of deep circulation, intermittent swelling, and 
no evidence of ulceration, eczema, or significant associated 
edema.  

4.  As of January 12, 1998, the veteran's right leg varicose 
veins are manifested primarily by subjective complaints of 
pain, cramping and intermittent swelling eased by elevation, 
with objective evidence of extensive varicose veins in the 
right thigh and calf with intermittent swelling, and no 
evidence of ulceration, eczema, or significant associated 
edema.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral varicose veins prior to January 12, 
1998, have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.21 (2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

2.  The criteria for a disability rating in excess of 20 
percent for varicose veins of the left leg as of January 12, 
1998 have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.21, 4.104, Diagnostic Code 7120 (2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).

3.  The criteria for a disability rating in excess of 20 
percent for varicose veins of the right leg as of January 12, 
1998 have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.21, 4.104, Diagnostic Code 7120 (2001); 38 C.F.R. § 
4.104, Diagnostic Code 7120 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Following receipt of his claim the veteran was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, he was notified of the 
evidence needed to support his claim in copies of the March 
1998 rating decision sent to him and in the Statement of the 
Case issued in October 1998 and Supplemental Statements of 
the Case issued thereafter.  He was also provided VA 
compensation examinations and he testified at a Central 
Office hearing in March 1999.  In October 1999, his claim was 
remanded for further development.

The Board finds that the veteran has been fully informed of 
what additional evidence and information is required with 
regard to his claim.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service connection for bilateral varicose veins was granted 
in an April 1959 rating decision.  The initial evaluation was 
30 percent.  In December 1997, the veteran submitted his 
current claim for an increased evaluation for his service-
connected bilateral varicose veins.  A March 1998 rating 
action denied an increased rating for bilateral varicose 
veins.  An October 1998 rating decision denied a rating in 
excess of 30 percent prior to January 12, 1998, and granted 
separate 20 percent ratings for the veteran's bilateral 
varicose veins, commencing January 12, 1998, the date amended 
regulations became effective.  

Private treatment records, dating from February 1980 to 
August 1995, show no relevant complaints, treatment or 
diagnoses for varicose veins.  

During a January 1998 VA vascular examination, the veteran 
stated that his veins had grown slowly since his inservice 
surgery.  He complained of occasional swelling of his legs, 
but denied any significant rashes or breaks in his skin.  His 
claims file was reviewed.  Examination revealed that the 
color, temperature and trophism of both lower extremities 
were conserved and symmetrical at all levels.  The 
examination further showed that ulcers were conserved and 
symmetric at the popliteal, posterior, tibial and pedal 
levels.  The trophism of all toenails was normal.  There were 
moderate varicosities along both lower extremities, except 
for large varicosities along the right thigh.  The overlying 
skin was mostly clear with minimal hyperpigmentation on both 
calves, but without other changes in the skin or any breaks 
in the skin.  There was no tenderness with palpation.  The 
diagnosis was moderately large varicose veins along both 
lower limbs at all levels, with large varicose veins along 
the right thigh.  The examiner observed that both venous and 
arterial circulations were good and that the varicose veins 
had apparently remained stable or enlarged very slowly over a 
period of many years.  The veteran was encouraged to wear his 
support stockings.

A December 1998 evaluation of the veteran, conducted by 
William H. Rogers, M.D., notes the veteran's history of an 
inservice varicose vein stripping procedure and of his 
condition gradually reoccurring.  The veteran now complained 
of significant discomfort at times, to the point of 
interfering with his work.  Examination of his lower 
extremities revealed extensive varicose veins in both legs.  
The right leg involved the medial as well as the posterior 
distal thigh and popliteal area, with significant veins in 
the right posterior calf and right lateral calf.  There were 
large tortuous veins in the medial and posterior calf of the 
left leg with a few anteriorly, as well as some large veins 
in the left posterior distal thigh and left popliteal area.  
The veteran was given a prescription for stockings and was to 
be scheduled for bilateral vein stripping and excision 
procedure.  

In January 1999, the veteran underwent ligation of lesser 
saphenous veins in both lower extremities and multiple 
excisions of varicose veins involving both lower extremities, 
at a private facility.  

During his April 1999 Central Office hearing before the 
Board, the veteran testified that he had varicose veins in 
both legs above and below the knees and that neither leg was 
worse than the other was.  He estimated the size of his 
varicose veins were the size of macaroni or the width of a 
pinkie finger.  They were larger at the end of the day.  He 
worked as a building inspector and was on his feet for most 
of the day.  As his day progressed, the pain increased in his 
legs and the skin got darker around the ankles.  He elevated 
his feet at night for approximately two hours.  The pain 
began every morning approximately 15 minutes after he stood 
and he described it as being 8/10 in severity on a daily 
basis.  He denied any skin ulcerations, rashes or hair loss.  
He also denied any swelling in the legs.  His private 
physician advised him that an operation would take away a 
significant part of his pain.

During a March 2000 VA compensation examination, the veteran 
complained of intermittent pain and swelling of both lower 
legs and ankle, especially with standing and walking.  Rest 
eased these symptoms.  He took no pain medication.  The 
claims file was reviewed.  Examination of both lower legs and 
ankles revealed mild diffuse swelling, but no heat, erythema 
or tenderness.  There was no evidence of bony, muscle, or 
soft tissue damage.  There were marked varicosities and 
discoloration.  The diagnosis was bilateral varicose veins.

During an October 2000 VA orthopedic examination, the veteran 
indicated that he recently retired because he was unable to 
stand on his legs for any prolonged periods of time due to 
pain.  He wore elastic socks to control his discomfort.  He 
related that while his veins were not as prominent since his 
January 1999 surgery, his leg pain remained significant.  He 
complained of night cramps occurring every other night, 
requiring him to get out of bed and massage his calves and 
stretch his feet because of pain and discomfort three to four 
times a night.  Examination of the left leg revealed a fairly 
large cluster of residual veins below the knee, particularly 
on the medial and posteromedial aspects of the leg.  They 
extended downwards somewhat into his feet.  The largest 
diameter measured about 1 cm. when he stood.  Examination of 
the right leg and thigh revealed some scattered small veins 
that did not appear to be clinically significant.  There were 
small veins about his ankles.  There was no evidence of edema 
in either leg, or of stasis dermatitis or ulceration.  The 
Trendelenburg test was positive on the left lower leg 
applying the tourniquet above the knee so that there was some 
type of communication from the greater saphenous system into 
the residual veins.  With exercise, the veins stayed about 
the same, not enlarging or shrinking.  The impression was 
residual varicose veins.   

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The Board notes that VA amended the rating criteria for 
cardiovascular disorders during the pendency of the veteran's 
appeal.  See 62 Fed. Reg. 65,207 (1997) (codified at 38 
C.F.R. pt. 4) (amending the criteria for cardiovascular 
disorders effective January 12, 1998).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000. 

The RO applied both versions of the regulations in its 
supplemental statement of the case issued in January 2002.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced by such consideration.  See Bernard, 4 Vet. 
App. at 392-94.

Varicose veins are evaluated under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7120.  Under the previous 
version of Code 7120, a 30 percent rating is assigned when 
bilateral varicose veins are moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, but no involvement of the deep circulation.  A 50 
percent rating is warranted for severe bilateral varicose 
veins, involving superficial veins above and below the knee, 
with varicosities of the long saphenous, ranging over 2 cm. 
in diameter, with marked distortion and sacculation, with 
edema and episodes of ulceration and no involvement of the 
deep circulations.  Finally, a 60 percent rating is assigned 
where there is pronounced bilateral varicose veins, a severe 
condition with secondary involvement of the deep 
circulations, as demonstrated by Trendelenburg's and Perth's 
tests, with ulceration and pigmentation.  The Note indicates 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  38 C.F.R. § 4.104, Code 7120 (1997).

The amended version of Diagnostic Code 7120 provides a 20 
percent evaluation when there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
warranted when the condition is manifested by massive board-
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.  The Note 
under the rating criteria specifies that these evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated 
separately. 38 C.F.R. § 4.104, Code 7120 (2000).  See 38 
C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral 
factor).

Prior to January 12, 1998, the RO assigned a 30 percent 
evaluation for bilateral varicose veins.  As of January 12, 
1998, the veteran's bilateral varicose veins are rated 
separate 20 percent evaluations.

Both before and after January 12, 1998, the veteran 
subjectively complains primarily of leg pain with 
intermittent swelling and later complains of leg cramping.  

Although the January 1998 VA examination was conducted after 
January 12, 1998, it provides the most accurate picture of 
the severity of the veteran's condition prior to that date.  
At that time, the veteran denied any significant rashes or 
breaks in his skin.  The objective evidence at that time 
showed moderate varicosities above and below the knees of 
both legs with large varicosities noted along the right 
thigh.  There was no evidence of skin breaks at the time and 
only minimal hyperpigmentation in both calves.  There were no 
measurements provided for the large varicosities in the right 
thigh.  The Board finds that this evidence fails to show a 
disability picture that more nearly approximates the criteria 
for a disability rating greater than 30 percent under Code 
7120 in effect before January 12, 1998, as the evidence fails 
to show marked distortion or sacculation, edema or 
ulceration.  38 C.F.R. § 4.7.

As of January 12, 1998, the veteran complained of significant 
discomfort that interfered with his work in December 1998 and 
he subsequently reported retiring from his job because of the 
pain associated with his varicose veins.  The objective 
indicates significant varicose veins in the right thigh and 
calf with large veins in the left thigh and large tortuous 
veins in the left calf.  The examination did not provide 
measurements for the larger varicosities and did not comment 
on edema, skin discoloration or ulceration.  The March and 
October 2000 examinations were both conducted after the 
veteran's ligation and excision procedure in January 1999.  
These examinations indicate subjective complaints of 
significant pain and intermittent swelling, with night 
cramps.  There remained no evidence of ulceration, stasis 
dermatitis, or significant associated edema.  The March 2000 
examination indicated mild diffuse swelling with marked 
varicosities and discoloration.  The October 2000 examination 
noted a fairly large cluster of residual veins below the 
knee, with the largest diameter measuring about 1 cm.  
Trendelenburg testing did indicate some type of communication 
from the greater saphenous system into the residual veins of 
the left leg.

Although the December 1998 examination indicates large 
tortuous veins in the left calf, and later evidence indicates 
some involvement of deep circulations, the Board finds that 
the disability picture more nearly approximates the criteria 
for a 30 percent rating and a higher rating is not warranted 
for the left leg under the previous version of Code 7120.  
There is no evidence of episodes of ulceration or significant 
edema.  Measurements taken subsequent to his surgery indicate 
the largest veins measuring no more than 1 cm. in diameter.  
Moreover, the Note indicates that severe varicosities below 
the knee are to be rated as moderately severe.  Id.  Absent 
evidence of marked distortion and sacculation with edema and 
episodes of ulceration, the Board concludes that a higher 
rating is not warranted for the left leg under the previous 
regulation's provisions.  38 C.F.R. § 4.104, Code 7120 
(1997).  Likewise, the objective evidence of record does not 
support a higher rating under the provisions of the amended 
version of the regulations, as there is no evidence of 
persistent edema, stasis pigmentation, eczema or ulceration.  
38 C.F.R. § 4.104, Code 7120 (2001).

With respect to the right leg varices, the Board finds that 
the amended version of Code 7120 is more favorable.  That is, 
the objective evidence of record does not indicate marked 
distortion or sacculation in the right leg varicose veins or 
evidence of involvement of the deep circulations or 
ulceration. 38 C.F.R. § 4.104, Code 7120 (1997).  The 
evidence does include the veteran's complaints of significant 
pain and intermittent swelling eased by elevation, and 
complaints of cramping.  There is no evidence of persistent 
edema, eczema, ulceration or other associated symptoms in the 
right leg; therefore, the Board finds that a rating higher 
than 20 percent is not in order under the amended 
regulations.  38 C.F.R. §§ 4.7, 4.104, Code 7120 (2001).

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for bilateral varicose veins before January 12, 1998.  
However, as of January 12, 1998, the evidence supports 
separate disability ratings of 20 percent for varicose veins 
of the left and right legs.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.7, 4.104, Code 7120 (2001); 38 C.F.R. § 4.104, 
Code 7120 (1997).



ORDER

A disability rating greater than 30 percent for bilateral 
varicose veins prior to January 12, 1998 is denied.

A disability rating greater than 20 percent for left leg 
varicose veins as of January 12, 1998 is denied.

A disability rating greater than 20 percent for right leg 
varicose veins as of January 12, 1998 is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

